IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-31285
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MELVIN OLIVER JAMES, JR.,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 01-CR-85-ALL-K
                       --------------------
                          August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Melvin Oliver James, Jr., appeals from his sentence imposed

following the revocation of his supervised release.    He argues

that the district court did not make an informed decision when it

imposed his sentence to run consecutively to the federal sentence

James was serving at that time.   The record does not support

James’s argument.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-31285
                               -2-

     James has failed to show that his sentence was in violation

of law or plainly unreasonable.     See United States v. Rodriguez,

23 F.3d 919, 920 (5th Cir. 1994).    Accordingly, the district

court’s judgment is AFFIRMED.